Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-24 were originally presented in PCT/US2019/038664 having a filing date of 24 June 2019. Claims 22-24 were canceled and claims 3-7, 10-12, 14, 17, 20, and 21 were amended with the submission of the application on 28 October 2019.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on
October 28, 2019 and May 26, 2020 are in compliance with the
provisions of 37 CFR 1.97. Accordingly, the information
disclosure statement is being considered by the examiner. An
initialed copy of each Form 1449 is enclosed.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “Several Sensors 19” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character "500" has been used to designate the method of figure 5 and figure 6, but the specification discloses the method of figure 6 to have the reference number 600.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
 “The I/O Module” is labeled with reference number 14 and 314
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter of “a background color is selected from a plurality of background colors each indicating a different target speed at which to travel.”  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Appropriate correction is required.
The use of the terms Bluetooth®, Wi-Fi Direct®, Android™ and iOS™, which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are direct to the method for use in controlling the speed of a vehicle by identifying, determining and providing information of traffic conditions and a target speed to mitigate them (Step 1) which is an abstract idea.
Claim 1 recites the abstract ideas of identifying… (mental process), determining… (mental process), and providing… (mental process). These claim limitations, when given their broadest reasonable interpretation, may be performed by a human and are considered mental processes. Therefore, these limitations are abstract ideas and claim 1 is directed to a judicial exception.(step 2 prong 1).
Claim 1 includes the additional elements of one or more processors and a computing device associated with the vehicle. These additional elements are not sufficient to amount  to significantly more because the one or more processors and a computing device are part of a generic computer, recited at a high level, fail to integrate the exception into a practical application, nor do they amount to significantly more than the judicial exception (Step 2 prong2). Therefore, claim 1 is ineligible.

Claim 2 recites the abstract ideas of receiving … (mental process), identifying… (mental process). These claim limitations, when given their broadest reasonable 
Claim 2 recites the additional elements of one or more processors and wherein the sensor data indicates that the vehicles are travelling at speeds below a threshold speed or decelerating more than a threshold deceleration. These additional elements are not sufficient to amount  to significantly more because the one or more processors are part of a generic computer and recited at a high level and does not improve the technology as using sensors to detect speed and acceleration is well understood and routine,  are a well understood fail to integrate the exception into a practical application, nor do they amount to significantly more than the judicial exception (Step 2 prong2). Therefore, claim 2 is ineligible.

Claim 3 recites the abstract ideas of receiving… sensor data for vehicles travelling on the road segment (mental process), and identifying,… traffic at the road segment based on the sensor data (mental process). These claim limitations, when given their broadest reasonable interpretation, may be performed by a human and are considered mental processes. Therefore, these 
Claim 3 recites the additional elements of one or more processors, wherein the sensor data indicates that the vehicles are travelling at speeds below a threshold speed or decelerating more than a threshold deceleration, and wherein the traffic is not caused by an accident, a lane closure, construction, or a traffic signal. These additional elements are not sufficient to amount  to significantly more because they are recited at a high level and does not improve the technology as using generic computers and processing sensor data is well understood and routine,  and wherein the traffic is not caused by an accident, a lane closure, construction, or a traffic signal fails to integrate the exception into a practical application, nor do any of them amount to significantly more than the judicial exception (Step 2 prong2). Therefore, claim 3 is ineligible.

Claim 4 recites the abstract idea of determining… a target speed to maintain a threshold following distance between vehicles on the road segment (mental process). This claim limitation, when given its broadest reasonable interpretation, may be performed by a human and are considered mental processes. Therefore, this limitation is an abstract idea and claim 4 is directed to a judicial exception.(step 2 prong 1).
Claim 4 recites the additional element of one or more processors. This additional element is not sufficient to amount  to significantly more because the one or more processors are part of a generic computer, recited at a high level, fail to integrate the exception into a practical application, nor do they amount to significantly more than the judicial exception (Step 2 prong2). Therefore, claim 4 is ineligible.

Claim 5 recites the abstract idea of providing…the indication of the target speed (mental process). This limitation, when given its broadest reasonable interpretation, may be performed by a human and is considered certain methods of organizing human activity. Therefore, the limitation is an abstract idea and claim 5 is directed to a judicial exception.(step 2 prong 1)
Claim 5 recites the additional elements of one or more processors and for display on a client device of a user within the vehicle or a vehicle head unit. The additional element of one or more processors is not sufficient to amount to significantly more than the judicial exception because part of a generic computer, recited at a high level, fail to integrate the exception into a practical application, nor do they amount to significantly more than the judicial exception. The additional element of display on a client device.. or a vehicle head unit 

Claim 6 recites the abstract ideas of providing, … the indication of the target speed (mental process).  This claim limitation, when given its broadest reasonable interpretation, may be performed by a human and are considered mental processes. Therefore, this limitation is an abstract idea and claim 6 is directed to a judicial exception.(step 2 prong 1).
Claim 6 recites the additional elements of  one or more processors and computing device operating in a vehicle having autonomous operation features for adjusting a speed of the vehicle.  These additional elements are not sufficient to amount to significantly more than the judicial exception because the additional element of one or more processors is a generic computer being used as tools for a mental process and a computing device operating in a vehicle having autonomous operation features for adjusting a speed of the vehicle is well-understood and routine, and does not improve the technology. Therefore, it does integrate into a practical application. (Step 2 prong 2)

Claim 7 recites the abstract idea of receiving… a signal from a vehicle located within the road segment (mental process). This claim limitation, when given its broadest reasonable interpretation, may be performed by a human and are considered mental processes. Therefore, this limitation is an abstract idea and claim 7 is directed to a judicial exception.(step 2 prong 1).
Claim 7 recites the additional elements of one or more processors and the signal indicating that the traffic is not caused by an accident, a lane closure, construction, or a traffic signal. These additional elements are not sufficient to amount  to significantly more because the one or more processors and a computing device are part of a generic computer, recited at a high level, fail to integrate the exception into a practical application, nor do they amount to significantly more than the judicial exception (Step 2 prong2). Therefore, claim 7 is ineligible.

Claims 15-21 are directed to the method for controlling a vehicle by providing, receiving, determining and outputting information of traffic conditions and a speed to mitigate them (Step 1) which is an abstract idea.
Regarding claim 15, recites the abstract idea of providing …an indication of a location of the vehicle (mental process), receiving… an indication of a target speed for the vehicle to travel at when the vehicle is approaching a road segment having more than a threshold amount of traffic (mental process), determining… a current speed of the vehicle (mental process), and outputting… a feedback signal indicative of a difference between the current speed and the target speed (mental process). These claim limitations, when given their broadest reasonable interpretation, may be performed by a human and are considered mental processes. Therefore, these limitations are abstract ideas and claim 15 is directed to a judicial exception.(step 2 prong 1).
Claim 15 includes the additional element of one or more processors. This additional element is not sufficient to amount  to significantly more because the one or more processors are part of a generic computer, recited at a high level, fail to integrate the exception into a practical application, nor do they amount to significantly more than the judicial exception (Step 2 prong2). Therefore, claim 15 is ineligible.

Claim 16 recites the abstract idea of  providing the feedback signal (mental process). These claim limitations, when given their broadest reasonable interpretation, may be performed 
Claim 16 recites the additional element of to a throttle control of the vehicle. The additional sufficient to amount to significantly more than the judicial exception because the additional element does not improve the technology as sending signals to a throttle control of a vehicle is well understood and routine, therefore it does not add a practical application (Step 2 prong 2). Therefore claim 16 is not eligible.

claim 17 recites the additional element of wherein outputting the feedback signal comprises displaying visual feedback on a user interface. This additional element is not sufficient to amount to significantly more than the judicial exception because the additional element does not improve the technology as displaying visual feedback is well understood and routine, therefore it does not add a practical application (Step2 prong 2). Therefore claim 17 is not eligible. 

Claim 18 recites the additional elements of  wherein displaying visual feedback comprises displaying an indication of the target speed on the user interface. This additional element is not sufficient to amount to significantly more than the 

Claim 19 recites the abstract idea of presenting… a numeric indication of the target (mental process). This claim limitation, when given its broadest reasonable interpretation, may be performed by a human and is considered mental process. Therefore, this limitation is abstract ideas and claim 19 is directed to a judicial exception.(step 2 prong 1)
Claim 19 recites the additional element of one or more processors. This additional element is not sufficient to amount  to significantly more because the one or more processors are part of a generic computer, recited at a high level, fail to integrate the exception into a practical application, nor do they amount to significantly more than the judicial exception (Step 2 prong2). Therefore, claim 19 is ineligible.

Claim 20 recites the abstract idea of presenting… a background color from a set of background colors each indicating a different target speed (mental process). This claim limitation, when given its broadest reasonable interpretation, may be performed by a human and is considered mental process. 
Claim 20 recites the additional element of one or more processors. This additional element is not sufficient to amount  to significantly more because the one or more processors are part of a generic computer, recited at a high level, fail to integrate the exception into a practical application, nor do they amount to significantly more than the judicial exception (Step 2 prong2). Therefore, claim 20 is ineligible

Claim 21 recites the abstract idea of providing… positioning data indicating a speed and direction of travel of the vehicle (mental process) and indicating the vehicle is within a threshold distance of the road segment(mental process). This claim limitation, when given its broadest reasonable interpretation, may be performed by a human and is considered mental process. Therefore, this limitation is an abstract idea and claim 20 is directed to a judicial exception.(step 2 prong 1). 
Claim 21 recites the additional element of one or more processors. This additional element is not sufficient to amount  to significantly more because the one or more processors are part of a generic computer, recited at a high level, fail to integrate the exception into a practical application, nor do 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 8, 11, 12, 14-19, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (US Patent Number 11/232,705), further referred to as “Yang”.

Regarding claim 1, Yang anticipates A method for use in controlling the speed of a vehicle, the method comprising: identifying, at one or more processors, a road segment within a 

Regarding claim 4, Yang remains as applied to claim 1. Yang further anticipates determining, by the one or more processors, 

Regarding claim 5, Yang remains as applied to claim 1. Yang further anticipates providing, by the one or more processors, the indication of the target speed for display on a client device of a user within the vehicle or a vehicle head unit (see at least Yang Col 31 Line 49-53: "In some embodiments,  the traffic mitigation application 120 may generate and display a guidance message including the target mitigation speed v* 0 to the drivers via one or more output devices of these controllable vehicles 103.").

Regarding claim 6, Yang remains as applied to claim 1. Yang further anticipates providing, by the one or more processors, the indication of the target speed to a computing device operating in a vehicle having autonomous operation features for adjusting a speed of the vehicle (see at least Yang Col 31-32 Line 65-2: "In some embodiments, the traffic mitigation 

Regarding claim 8, Yang anticipates A server device for use in controlling the speed of a vehicle comprising one or more processors (see at least Yang Col 8 Line 66: "The processor may execute software instructions"), a non-transitory computer-readable memory coupled to the one or more processors  storing instructions thereon that, (see at least Yang Col 9 Line 18-20: "the processor(s) 115 may be coupled to the memory(ies) 117 via the bus 154 to access data and instructions therefrom and store data therein."), when executed by the one or more processors, cause the server device to: identify a road segment within a geographic area having more than a threshold amount of traffic (see at least Yang Col 14 Line 35-37, 43-45: "For example, the traffic mitigation initiator 202 may analyze the traffic data of the roadway, determine a congested area on the roadway that has the flow rate in the congested area satisfying the congested flow rate threshold (e.g., less than 20 vehicles/hour),… the traffic mitigation initiator 202 may also determine the geographic location (e.g., GPS coordinates) of the congested area."), determine a target speed for a vehicle approaching the 

Regarding claim 11, Yang remains as applied to claim 8. Yang further anticipates determine a target speed to maintain a threshold following distance between the vehicles on the road segment to reduce deceleration of the vehicles on the road segment (see at least Yang Col 4 Line 41-45: "wherein the target mitigation speed transitions the upstream portion of the mitigation road segment to the target traffic state having the average vehicle density of the mitigation road segment at the future timestamp;").

Regarding claim 12, Yang remains as applied to claim 8. Yang further anticipates provide the indication of the target 

Regarding claim 14, Yang remains as applied to claim 8. Yang further anticipates provide the indication of the target speed to a computing device operating in a vehicle having autonomous operation features for adjusting a speed of the vehicle (see at least Yang Col 31-32 Line 65-2: "In some embodiments, the traffic mitigation application 120 may communicate the target mitigation speed v* 0 (e.g., 70 km/h) to the control unit (e.g., the ECU) of the first controllable vehicle 103 and the proximate controllable vehicles 103.").

Regarding claim 15, Yang anticipates A method for controlling the vehicle comprising: providing, by one or more processors in a vehicle to a server device, an indication of a location of the vehicle (see at least Yang Col 10 Line 20-33: "The sensor(s) 113 includes any type of sensors suitable for the controllable vehicle(s) 103… Non-limiting examples of the sensor(s) 113 include … geo-location sensors (e.g., GPS (Global Positioning System) sensors),"), receiving, at the one or more 

Regarding claim 16, Yang remains as applied to claim 15. Yang further anticipates providing the feedback signal to a throttle control of the vehicle (see at least Yang Col 32 Line 2-5: "The control unit may actuate the speed actuators of these 

Regarding claim 17, Yang remains as applied to claim 15. Yang further anticipates wherein outputting the feedback signal comprises displaying visual feedback on a user interface (see at least Yang Col 31 Line 50-53: "the traffic mitigation application 120 may generate and display a guidance message including the target mitigation speed v* 0 to the drivers via one or more output devices of these controllable vehicles").

Regarding claim 18, Yang remains as applied to claim 17. Yang further anticipates wherein displaying visual feedback comprises displaying an indication of the target speed on the user interface (see at least Yang Col 31 Line 50-53: "the traffic mitigation application 120 may generate and display a guidance message including the target mitigation speed v* 0 to the drivers via one or more output devices of these controllable vehicles"). 

Regarding claim 19, Yang remains as applied to claim 18. Yang further anticipates presenting, by the one or more processors, a numeric indication of the target speed (see at least Yang Col 31 Line 50-53: "the traffic mitigation application 120 may generate and display a guidance message 

Regarding claim 21, Yang remains as applied to claim 15. Yang further anticipates providing, by the one or more processors, positioning data indicating a speed and direction of travel of the vehicle (see at least Yang Col 11 Line 19-24: "vehicle movement data of the controllable vehicle 103 may include the vehicle speed, the vehicle location indicating the geographic location of the controllable vehicle 103 ( e.g., GPS coordinates), the vehicle lane indicating the lane in which the controllable vehicle 103 travels, etc., at the corresponding timestamp.") and indicating the vehicle is within a threshold distance of the road segment (see at least Yang Col 14 Line 53-56: "the first controllable vehicle 103 may have the distance between the first controllable vehicle 103 and the traffic congestion satisfying a congestion distance threshold (e.g., more than 45 m).").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth 

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang.

Regarding claim 2, Yang remain as applied to claim 1. Yang further teaches receiving, at one or more processors, sensor data for vehicles travelling on the road segment (see at least Yang Col 19 Line 46-47: "In block 502, the model generator 204 may receive traffic data of the roadway"), wherein the sensor data indicates that the vehicles are travelling at speeds below a threshold speed (see at least Yang Col 19 Line 53-57: "the traffic data of the roadway may include the vehicle density (e.g., 40 vehicles/km), the flow rate (e.g., 4000 vehicles/h), the vehicle speed (e.g., 100 km/h), etc., associated with the road segment at the corresponding timestamp."), identifying, by the one or more processors, traffic at the road segment based on the sensor data (see at least Yang Col 19-20 Line 58-5: "The model generator 204 may determine the roadway capacity indicating the maximum flow rate of the roadway ( e.g., 5400 vehicles/hour), the capacity vehicle density indicating the vehicle density of the roadway as the vehicles travel on the roadway with the flow rate equal to the roadway capacity ( e.g., 

Regarding claim 9, Yang remains as applied to claim 8. Yang further teaches receive sensor data for vehicles travelling on the road segment (see at least Yang Col 19 Line 46-47: "In block 502, the model generator 204 may receive traffic data of the roadway"), wherein the sensor data indicates that the vehicles are travelling at speeds below a threshold speed (see at least Yang Col 19 Line 53-57: "the traffic data of the roadway may include the vehicle density (e.g., 40 vehicles/km), the flow rate (e.g., 4000 vehicles/h), the vehicle speed (e.g., 100 km/h), etc., associated with the road segment at the .

Claims 3, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang further in view of Chapman et al. .

Regarding claim 3, Yang remains as applied to claim 1. Yang further teaches receiving, at one or more processors from infrastructure components located at the road segment, sensor data for vehicles travelling on the road segment (see at least Yang Col 8 Line 44-50: "each traffic monitoring device 109 may monitor a corresponding road segment of the roadway, generate traffic data for the corresponding road segment, and send the traffic data associated with the corresponding road segment as the traffic data of the roadway to other entities of the system 100 (e.g., the controllable vehicle(s) 103, the server 101, etc.)."), wherein the sensor data indicates that the vehicles are travelling at speeds below a threshold speed (see at least Yang Col 8 Line 39-42: "the traffic data of the roadway may include the flow rate, the vehicle density, the vehicle speed, etc. associated with various road segments of the roadway at multiple timestamps."), wherein the sensor data includes image data depicting the vehicles on the road segment (see at least Yang Col 8 Line 50-53: "In some embodiments, the traffic monitoring device 109 may include one or more image sensors (e.g., surveillance cameras) configured to capture images of the corresponding road segment within their sensor range,"), and 
Yang teaches capturing the environment including traffic signs, road workers, and construction vehicles (see at least paragraph 43), but Yang does not explicitly teach wherein the traffic is not caused by an accident, a lane closure, construction, or a traffic signal. However Chapman teaches wherein the traffic is not caused by an accident, a lane closure, construction, or a traffic signal (see at least Chapman Para 42: "types of input data used to generate predictions of future traffic conditions may include a variety of current, past, and expected future conditions… types of input data may 

Regarding claim 7, Yang remains as applied to claim 1. Yang does not explicitly teach receiving, at the one or more processors, a signal from a vehicle located within the road segment, the signal indicating that the traffic is not caused by an accident, a lane closure, construction, or a traffic signal. However, Chapman teaches receiving, at the one or more processors, a signal from a vehicle located within the road segment, the signal indicating that the traffic is not caused by an accident, a lane closure, construction, or a traffic signal (see at least Chapman Para 42: "types of input data used to generate predictions of future traffic conditions may include a variety of current, past, and expected future conditions… types of input data may include the following: information about current, past and expected future weather conditions …; information about at least some current, past and future scheduled …; and information about school schedules …"). It 
Regarding claim 10, Yang remains as applied to claim 8. Yang further teaches receive from infrastructure components located at the road segment, sensor data for vehicles travelling on the road segment (see at least Yang Col 8 Line 44-50: "each traffic monitoring device 109 may monitor a corresponding road segment of the roadway, generate traffic data for the corresponding road segment, and send the traffic data associated with the corresponding road segment as the traffic data of the roadway to other entities of the system 100 (e.g., the controllable vehicle(s) 103, the server 101, etc.)."), wherein the sensor data indicates that the vehicles are travelling at speeds below a threshold speed (see at least Yang Col 8 Line 39-42: "the traffic data of the roadway may include the flow rate, the vehicle density, the vehicle speed, etc. associated with various road segments of the roadway at multiple timestamps."), wherein the sensor data includes image data depicting the vehicles on the road segment (see at least Yang Col 8 Line 50-53: "In some embodiments, the traffic monitoring device 109 may include one or more image sensors (e.g., surveillance cameras) configured to capture images of the corresponding road segment 
Yang teaches capturing the environment including traffic signs, road workers, and construction vehicles (see at least paragraph 43), but Yang does not explicitly teach wherein the traffic is not caused by an accident, a lane closure, construction, or a traffic signal. However Chapman teaches wherein the traffic is not caused by an accident, a lane closure, construction, or a traffic signal (see at least Chapman Para 42: "types of input data used to generate predictions of future traffic conditions may include a variety of current, past, and expected future conditions… types of input data may include the following: information about current, past and .

Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang further in view of Imai et al. (JP Publication Number JP2005112255), further referred to as “Imai”.
Regarding claim 13, Yang remains as applied to claim 8. Yang further teaches the instructions cause the server device to provide an indication of a background color to display on the client device of the user (see at least Yang Col 31 Line 49-53: "In some embodiments,  the traffic mitigation application 120 may generate and display a guidance message including the target mitigation speed v* 0 to the drivers via one or more output devices of these controllable vehicles 103."), but Yang does not teach wherein the background color is selected from a plurality of background colors each indicating a different target speed at which to travel. However, Imai teaches the similar field of displaying speed, wherein the background color is selected from a plurality of background colors each indicating a different target speed at which to travel (see at least Imai Para 28: " 

Regarding claim 20, Yang remains as applied to claim 18. Yang teaches generating and displaying a guidance message (see at least Col 31 Line 49-52) does not explicitly teach presenting, by the one or more processors, a background color from a set of background colors each indicating a different target speed. However, Imai teaches presenting, by the one or more processors, a background color from a set of background colors each indicating a different target speed (see at least Imai Para 28: "when the user is instructed to display the traveling speed, the central processing unit 3 displays the traveling speed by changing the color of the graphic display according to FIGS. 2 a to 3 D and FIG. 3. That is, in FIGS. 2 (A) to (D), the central processing unit 3 displays the display 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kahn (9to5mac.com) teaches changing colors and graphics when exceeding a speed limit. Beaty (trafficwaves.org) teaches traffic waves and mitigation strategies. Yudanov (US publication 20180301026) teaches determining and displaying a target speed to prevent or mitigate congestion at traffic lights. Christensen (US Patent 10403133) teaches maintaining speed and distance between autonomous vehicles to increase flow. Fadell (US Patent 10241482 teaches displaying different backgrounds for heating or cooling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER SWIDLER whose telephone number is (571)272-3913. The examiner can normally be reached Monday- Thursday 8 - 5 pm EST and Friday 8 - 12 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	

/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663